654 N.W.2d 659 (2002)
In re Petition for DISCIPLINARY ACTION AGAINST Ronald P. SMITH, an Attorney at Law of the State of Minnesota.
No. C5-02-987.
Supreme Court of Minnesota.
December 26, 2002.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Ronald P. Smith has committed professional misconduct warranting public discipline, namely, preparing instruments that named as beneficiaries respondent's son, daughter, and a charity in which respondent was personally interested, altering a Transfer of Partnership Interest document by adding a handwritten provision altering the nature of the document after it was executed, and providing conflicting statements to others about when the handwritten notations were placed on the Transfer of Partnership Interest in violation of Minn. R. Prof. Conduct 1.7(b) and 1.8(c), 8.4(c) and (d).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 90-day suspension with reinstatement to permanent retired status only, such suspension to be effective 14 days following entry of an order adopting the terms of the stipulation, and payment of $900 in costs under Rule 24(a), RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Ronald P. Smith is suspended from the practice of law for a period of 90 days, such suspension to be effective 14 days following entry of this order and subject to the agreed upon terms and conditions set forth above. Respondent shall comply with Rule 26, RLPR, and shall pay $900 in costs under Rule 24(a), RLPR.
BY THE COURT:
Paul H. Anderson
Associate Justice